DETAILED ACTION
Claims 1-4, 6, and 8-13 are pending, and claims 1-4, 6, and 12-13 are currently under review.
Claims 5 and 7 are cancelled.
Claims 8-11 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/02/2020 has been entered.  Claims 1-4, 6, and 8-13 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome some of the 112(b) rejections previously set forth in the Final Office Action mailed 5/01/2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  In the present instance, claims 1-2 recite the broad recitation of “the chassis component comprises an air-hardening, mainly bainitic material”, and the claims also recite “that the chassis component consists of a steel…” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The examiner interprets the instant claims to not be limited to only a steel (ie. other materials can be included in the chassis material) according to broadest reasonably interpretation.  See MPEP 2111.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 2-4, 6, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun et al. (US 2012/0107632) in view of Gosdin et al. (DE202015007263, machine translation referred to herein).
Regarding claim 2, Braun et al. discloses a steel component for automotive applications [abstract, 0001-0003]; wherein said steel has a yield strength of 700 to 1000 MPa and a tensile strength of 800 to 1200 MPa [0007-0008].  The examiner notes that the overlap between the disclosed strength properties of Braun et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Braun et al. further discloses that the steel component is air-hardened [abstract, 0052-0053].  Braun et al. further discloses that the steel component has a composition as seen in table 1 below [0032].  The examiner notes that the overlap between the disclosed composition of Braun et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner recognizes that the recitation of “hot-formed... and subsequently cooled in air” is a product-by-process limitation which, upon further consideration, is only considered to impart the structure of a quenched steel structure.  See MPEP 2113.  Nonetheless, Braun et al. further discloses that the air-cooled component is heat to above 800 degrees C and hot formed and subsequently air hardened [0045], which overlaps with the claimed 
Braun et al. does not expressly teach a structure of mainly bainite as claimed.  However, the examiner submits that this feature would have been expected to be present in the steel of Braun et al. as will be further explained below.  Specifically, the instant specification discloses obtaining a bainitic structure specifically by controlling the steel composition [p.6 ln.4-10, p.9 ln.10-15 spec.].  The instant specification further broadly discloses manufacturing the claimed component by hot forming and air cooling as claimed.  The examiner notes that this heating and quenching process also serves to achieve a low temperature bainite microstructure as would have been recognized by one of ordinary skill in the art of metallurgy.  
In comparison, Braun et al. discloses an overlapping steel composition including Al in an amount of up to 0.08 percent [abstract], as well as a similar processing method of hot forming and air cooling as stated above.  Therefore, since Braun et al. discloses a steel composition and method of manufacture that closely resembles that of the instant claim, the examiner submits that a similar bainitic microstructure would have been expected as would have been recognized by one of ordinary skill and absent concrete evidence to 
Alternatively, Braun et al. does not expressly teach a bainitic microstructure or a chassis component as claimed.  Gosdin et al. discloses a steel having similar strength properties that is used for a motor vehicle chassis component [0001, 0011]; wherein said steel preferably has an entirely bainite structure such that desired strength properties can be achieved [0006, 0011, 0038].  Therefore, it would have been obvious to one of ordinary skill to modify the component of Braun et al. by specifying a bainite ratio as disclosed by Gosdin et al. and using said component for a motor vehicle chassis component as taught by Gosdin et al. such that a motor vehicle chassis component, such as a shaft, can have permanently stable strength properties, as stated previously.
Table 1.
Element (wt.%)
Claim 2 (wt.%)
Braun et al. (wt.%)
C
0.06 – 0.15
0 – 0.2
Mn
1 – 3
1.2 – 2.5
Si
0.4 – 2
0 – 1
Cr
0.4 – 2
0.3 – 1.5
Fe
Balance
Balance


Regarding claims 3 and 13, Braun et al. and Gosdin et al. disclose the component of claim 2 (see previous).  Gosdin et al. further discloses that the chassis component can specifically be a steering assembly [0012].
Regarding claim 4, Braun et al. and Gosdin et al. disclose the component of claim 2 (see previous).  Braun et al. and Gosdin et al. do not expressly teach a microstructure consisting of bainite and others as claimed.  However, the examiner submits that this feature would have been present in the steel of Braun et al.  As stated previously, Braun et al. discloses a steel composition and method of manufacture that closely resembles the instant claim, such that the examiner submits that a similar microstructure relative to that as claimed would have been expected to be present in the steel of Braun et al.  Again, the examiner’s position is further bolstered by the similar mechanical properties of yield and tensile strength achieved by the steel of Braun et al. as explained above, such that one of ordinary skill would have reasonably recognized that steels having a substantially similar composition, method of manufacture, and properties would appear to necessarily also have a substantially similar microstructure.  See MPEP 2112.  See MPEP 2112.
Regarding claims 6, Braun et al. and Gosdin et al. disclose the component of claim 2 (see previous).  Braun et al. further discloses that the steel component can include V from 0.03 to 0.2 weight percent [0032].  The examiner notes that the overlap between the disclosed composition of Braun et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 12, Braun et al. and Gosdin et al. disclose the component of claim 2 (see previous).  Braun et al. further teaches that the steel component is to manufacture components used for the automotive workplace [0003, 0031].  The examiner reasonably considers the “automotive workplace” as disclosed by Braun et al. to meet the claimed limitation of a “component for a commercial vehicle” because commercial vehicles are commonly known to be used in an automotive workplace.  Additionally, Gosdin et al. further discloses that the component can be a steering assembly, which the examiner reasonably considers to meet the limitation of a “component for commercial vehicles” because commercial vehicles are recognized to naturally comprise steering components [0012].  See MPEP 2145(II).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun et al. (US 2012/0107632) and Gosdin et al. (DE202015007263, machine translation referred to herein) as applied to claim 2 above, and further in view of Mutze et al. (DE102013009232, US 2016/0130675 referred to as English translation).
Regarding claim 4, Braun et al. and Gosdin et al. disclose the component of claim 2 (see previous).  Braun et al. and Gosdin et al. do not expressly teach that the component includes mainly bainite in addition to a remainder of ferrite, martensite, and retained austenite as claimed.  Mutze et al. discloses a similar steel composition for use in automotive parts [0001-0002, 0024-0038]; wherein said steel has a structure of bainite and less than 10 percent of residual austenite and martensite such that mechanical properties demanded for automotive applications can be achieved [0022, 0045].  Therefore, it would have been .
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braun et al. (US 2012/0107632) in view of Gosdin et al. (DE202015007263, machine translation referred to herein) and Coray (US 2005/0285381).
Regarding claim 1, Braun et al. discloses a steel component for automotive applications [abstract, 0001-0003]; wherein said steel has a yield strength of 700 to 1000 MPa and a tensile strength of 800 to 1200 MPa [0007-0008].  The examiner notes that the overlap between the disclosed strength properties of Braun et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Braun et al. further discloses that the steel component is air-hardened [abstract, 0052-0053].  Braun et al. further discloses that the steel component has a composition as seen in table 1 below [0032].  The examiner notes that the overlap between the disclosed composition of Braun et al. and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner recognizes that the recitation of “hot-formed... and subsequently cooled in air” is a product-by-process limitation which, upon further consideration, is only considered to impart the structure of a quenched steel structure.  See MPEP 2113.  Nonetheless, Braun et al. further discloses that the air-cooled component is heat to above 800 degrees C and hot formed and subsequently air hardened [0045], which overlaps with the claimed 
Braun et al. does not expressly teach a structure of mainly bainite as claimed.  However, the examiner submits that this feature would have been expected to be present in the steel of Braun et al. as will be further explained below.  Specifically, the instant specification discloses obtaining a bainitic structure specifically by controlling the steel composition [p.6 ln.4-10, p.9 ln.10-15 spec.].  The instant specification further broadly discloses manufacturing the claimed component by hot forming and air cooling as claimed.  The examiner notes that this heating and quenching process also serves to achieve a low temperature bainite microstructure as would have been recognized by one of ordinary skill in the art of metallurgy.  
In comparison, Braun et al. discloses an overlapping steel composition, as well as a similar processing method of hot forming and air cooling as stated above.  Therefore, since Braun et al. discloses a steel composition and method of manufacture that closely resembles that of the instant claim, the examiner submits that a similar bainitic microstructure would have been expected as would have been recognized by one of ordinary skill and absent concrete evidence to 
Alternatively, Braun et al. does not expressly teach a bainitic microstructure or a chassis component as claimed.  Gosdin et al. discloses a steel having similar strength properties that is used for a motor vehicle chassis component [0001, 0011]; wherein said steel preferably has an entirely bainite structure such that desired strength properties can be achieved [0006, 0011, 0038].  Therefore, it would have been obvious to one of ordinary skill to modify the component of Braun et al. by specifying a bainite ratio as disclosed by Gosdin et al. and using said component for a motor vehicle chassis component as taught by Gosdin et al. such that a motor vehicle chassis component, such as a shaft, can have permanently stable strength properties, as stated previously.
Braun et al. and Gosdin et al. do not expressly teach the feature of a motor vehicle as claimed.  Coray discloses a powered vehicle [abstract]; wherein the chassis of said vehicle is fabricated from a high strength material [0026].  The examiner submits that it would have been obvious to modify the high strength steel product of Braun et al. and Gosdin et al. by utilizing it as the chassis material for a powered (ie. motor) vehicle because Coray expressly teaches that the chassis should be made of a high strength material as stated previously.  
Table 2.
Element (wt.%)
Claim 2 (wt.%)
Braun et al. (wt.%)
C
0.06 – 0.15
0 – 0.2
Mn
1 – 3
1.2 – 2.5
Si
0.4 – 2
0 – 1
Cr
0.4 – 2
0.3 – 1.5
Fe
Balance
Balance



Claims 2, 4, 6, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutze et al. (DE102013009232, US 2016/0130675 referred to as English translation).
Regarding claim 2, Mutze et al. discloses a steel chassis part for automobiles [0072]; wherein said steel can have a composition as seen in table 3 below [0024-0038].  Mutze et al. further discloses said steel having a tensile strength of more than 800 MPa and a yield strength of more than 700 MPa [0022].  The examiner notes that the overlap between the disclosed steel composition and mechanical properties of Mutze et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Mutze et al. also discloses a structure of at least 50% bainite, which the examiner reasonably considers to meet the claimed limitation of “mainly bainite” [0023].
The examiner notes that the recitations of “utilized in a final state air-hardened” and “hot-formed at a temperature…” are product-by-process limitations which, upon further consideration, merely impart the structure of a quenched bainitic microstructure.  See MPEP 2113.  Since Mutze et al. discloses processing the steel by quenching to obtain a bainitic microstructure steel to be then used in various applications as stated previously, the examiner reasonably considers the steel of Mutze et al. to meet all of the instantly claimed limitations [abstract, 0007, 0081-0082].
Regarding claim 4, Mutze et al. discloses the chassis part of claim 2 (see previous).  As stated previously, Mutze et al. discloses a mainly bainitic microstructure, wherein said bainite can be included in an amount of at least 70 percent bainite with less than 10 percent residual austenite in a preferred embodiment [0044-0045].
Regarding claim 6, Mutze et al. discloses the chassis part of claim 2 (see previous).  Mutze et al. further discloses that the steel can include V in an amount of up to 0.2 weight percent [0036].  The examiner notes that the overlap between the V amount of Mutze et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 12, Mutze et al. discloses the chassis part of claim 2 (see previous).  Mutze et al. does not expressly teach utilizing the chassis component in a commercial vehicle as claimed.  However, the examiner submits that this feature would have been obvious because Mutze et al. expressly teaches utilizing the chassis component in an automobile or train car as stated previously, wherein one of ordinary skill would have reasonably recognized automobiles and train cars to be commercial vehicles.  Furthermore, the examiner submits that the recitation of “commercial” is not considered to impart any further patentably distinct structure that would be absent from a non-commercial vehicle, absent concrete evidence to the contrary.  Thus, the examiner reasonably considers the chassis component for automobiles of Mutze et al. to reasonably meet the instantly claimed limitation.
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutze et al. (DE102013009232, US 2016/0130675 referred to as English translation) in view of Gosdin et al. (DE202015007263, machine translation referred to herein).
Regarding claims 3 and 13, Mutze et al. discloses the chassis component of claim 2 (see previous).  Mutze et al. does not expressly teach that said chassis component is part of a motor vehicle system as specifically claimed.  Gosdin et .
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutze et al. (DE102013009232, US 2016/0130675 referred to as English translation) in view of Coray (US 2005/0285381).	
Regarding claim 1, the examiner notes that the limitations of claim 1 are substantially similar to the limitation of independent claim 2, with the further recitation of a motor vehicle.  Mutze et al. discloses a chassis part as stated 
Coray discloses a powered vehicle [abstract]; wherein the chassis of said vehicle is fabricated from a high strength material [0026].  The examiner submits that it would have been obvious to modify the high strength steel product of Coray by utilizing it as the chassis material of Mutze et al. because Coray expressly teaches that the chassis should be made of a high strength material as stated previously.  Alternatively, the examiner notes that the prior art includes each element claimed, although not necessarily in a single reference, where the only difference between the prior art and instant claim is the lack of actual combination into a single reference (ie. Mutze et al. discloses the claimed chassis component, and Coray discloses a vehicle having a chassis component).  Furthermore, the examiner submits that it would have been obvious to arrive at the claimed invention in view of the prior art because one of ordinary skill would have reasonably been able to combine said elements by known methods to achieve the predictable result of a vehicle as disclosed by Coray, having a chassis with the desirable properties as disclosed by Mutze et al.  See MPEP 2143(I)(A).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-4, 6, and 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-4 of co-pending Application No. 15/487,700 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the broader scope of the instant claims is not patentably distinct over the narrower limitations of the co-pending application which specifically recite a “chassis axle”.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
The examiner notes that applicants’ amendments have successfully addressed some of the previous 112(b) rejections.  However, the instant claims 1-2 still include further recitations of “comprising” and “consisting” as stated above, such that the 112(b) rejections still stand.
Applicant's arguments, filed 11/02/2020, regarding the rejections over Braun et al. and Gosdin et al. have been fully considered but they are not persuasive.
Applicant argues that one of ordinary skill would not have combined the aforementioned prior art because Braun et al. expressly teaches air cooling/hardening, which is different from the disclosed “quenching” of Gosdin et al.  The examiner cannot concur.  It appears to the examiner that applicant is of 
Applicant then argues that Braun et al. teaches away from water-quenched and hardenable steels.  In response, it is unclear what point applicant is trying to make.  If applicant is of the position that “water-quenched” steels refer to the scope of Gosdin et al., the examiner cannot concur for the reasons stated above because Gosdin et al. never specifically requires water-quenched steels, contrary to applicants’ allegations.  Furthermore, the examiner cannot consider the scope of Braun et al. to teach away from hardened steels when Braun et al. expressly discloses a hardened steel [0001].

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-F: 7-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Examiner, Art Unit 1734